DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
No claims are amended in the reply filed on 01/06/2021. 
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive.
Applicant argues that Jennings is assigned to Novellus Systems which was acquired by Lam Research in 2012, and thus Jennings cannot be used as “prior art” against the instant Application because Jennings was owned by Lam prior to the filing date of the instant application. 
Examiner acknowledges that Jennings may not be used as “prior art” under 102(a)(2) as of its effectively filed date, however it can still be used as “prior art” under 102(a)(1) as of its publication date (which is December 2012), which is published before the instant application filing date of 2 June 2017. Examiner maintains the prior art rejection. 
Applicant argues that Jennings discusses using multiple RF electrodes in a platen and the multiple RF electrodes are embedded at various depths within the platen to avoid arcing between the electrodes, but does not point to where this limitation is located in Jennings, and also argues that since the electrodes are at different vertical heights, they cannot be coplanar electrodes as recited by the claims of the application. 
Examiner disagrees again and notes that in claim 18, the platen includes “at least three substantially coplanar electrodes;” “substantially coplanar” (almost coplanar) does not equal “coplanar.” Further, Jennings teaches substantially coplanar in that “in one example, Fig. 5 shows outer electrode being disposed in a plane slightly below a plane of inner electrode”, see para. [0051]). Further, Jennings teaches that the gaps may provide avoid electrical arcing, but it is not absolute (see para. [0051]). 
Applicant argues that Hayakawa having multiple pairs of electrodes used as electrostatic clamps embedded in the platen destroys the main feature propounded by Jennings—varying a plasma density—since multiple pairs would interfere with the electromagnetic fields created by the multiple RF electrodes of Jennings. 
Examiner disagree, and maintains that it is known to have RF electrodes and electrostatic electrodes within a platen together, as taught in US 2006/0011611 to Goto et al, which teaches that it is possible to bury radio frequency electrodes in the ceramic base like the electrostatic electrodes, and at least one can be buried in each of the bases (see para. [0071-0072], and see Fig. 3), for the purpose of enabling the substrate to be fixed to the substrate mounting surface with good adhesion (see para. [0070]). Regarding 
Applicant argues that Goto is silent on arcing or variable density plasma issue as propounded by Jennings. 
Examiner disagrees, and notes that Goto is only relied upon for teaching RF electrodes and electrostatic electrodes being located together within a platen. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive and the 112 and 103 rejections are maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Process gas source (process gas lines equivalent, see para. [0024]) in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the at least three substantially coplanar electrodes having no materials formed in a vertical direction between a vertical height of the at least three substantially coplanar electrodes, 
Claims 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites “the at least three substantially coplanar electrodes having no materials formed in a vertical direction between a vertical height of the at least three substantially coplanar electrodes, the vertical direction and the vertical height being considered as being located between the upper surface of the platen and an opposing lower surface of the platen.” There does not appear to be support for the negative limitation. 
Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites “the at least three substantially coplanar electrodes having no materials formed in a vertical direction between a vertical height of the at least three substantially coplanar electrodes, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least three substantially coplanar electrodes having no materials formed in a vertical direction between a vertical height of the at least three substantially coplanar electrodes, the vertical direction and the vertical height being considered as being located between the upper surface of the platen and an opposing lower surface of the platen" in the claim.  It is unclear how the electrodes have no materials vertically, when they already exist between the upper surface and the opposing surface of the platen. 
Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 10 recites the limitation "the at least three substantially coplanar electrodes having no materials formed in a vertical direction between a vertical height of the at least three substantially coplanar electrodes, the vertical direction and the vertical height being considered as being located between the upper surface of the platen and an opposing lower surface of the platen" in the claim.  It is unclear how the electrodes have no materials vertically, when they already exist between the upper surface and the opposing surface of the platen. 
Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the at least three substantially coplanar electrodes having no materials formed in a vertical direction between a vertical height of the at least three substantially coplanar electrodes, the vertical direction and the vertical height being considered as being located between the upper surface of the platen and an opposing lower surface of the platen" in the claim.  It is unclear how the electrodes have no materials vertically, when they already exist between the upper surface and the opposing surface of the platen. Examiner will interpret as “the at least three substantially coplanar electrodes having substantially coplanar materials formed in a vertical direction between a vertical height of the at least three substantially coplanar electrodes, the vertical 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0164834 to Jennings et al (“Jennings”) and further in view of US 2005/0213279 to Hayakawa et al (“Hayakawa”), and US 2006/0011611 to Goto et al (“Goto”).
Claim 18: Jennings discloses a substrate support module comprising a platen (140, Fig. 2-5) made of ceramic material (see para. [0045]) having an upper surface (202 
However Jennings does not explicitly disclose at least three coplanar electrodes, the inner electrodes are inner electrostatic clamping electrodes.
Hayakawa discloses a plurality of inner electrodes (51/52 [annular region and center region electrodes]) are inner electrostatic clamping electrodes (51/52, para. [0080], [0044]) and the inner electrodes appear to be coplanar electrodes (51/52, see related Fig. 1B where they appear to be coplanar, see para. [0036], [0047], and see [0039] where the respective vertical positions can be optimized), for the purpose of having sufficient electrostatic adsorption force without lowering the throughput (see para. [0013]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the inner electrode of Jennings with the kind of inner electrodes and coplanar nature with outer electrode as taught by Hayakawa with motivation to have sufficient electrostatic adsorption force without lowering the throughput.
Regarding radio frequency electrodes and electrostatic electrodes being located together within a platen, Goto teaches that it is possible to bury radio frequency electrodes in the ceramic base like the electrostatic electrodes, and at least one can be buried in each of the bases (see para. [0071-0072], and see Fig. 3), for the purpose of enabling the substrate to be fixed to the substrate mounting surface with good adhesion (see para. [0070]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate having both kinds of electrodes in the same base as taught by Goto with motivation to for the purpose of enabling the substrate to be fixed to the substrate mounting surface with good adhesion.
The apparatus of Jennings in view of Hayakawa and Goto discloses the at least the at least three substantially coplanar electrodes (Jennings, Hayakawa) having substantially coplanar materials formed in a vertical direction between a vertical height of the at least three substantially coplanar electrodes (see Hayakawa and Jennings), the vertical direction and the vertical height being considered as being located between the upper surface of the platen and an opposing lower surface of the platen (see above).
The apparatus of Jennings in view of Hayakawa and Goto discloses a hollow ceramic stem (142 [column], Fig. 2-4, Jennings) having an upper end considered capable to be suitably joined to an underside of the platen or they can be a unitary piece (see para. [0046] where they are joined together, and their union is optimized for the outcome desired);
Regarding the limitations, “diffusion bonded to an underside of the platen, “it is noted that the limitation contains product by process limitations, and thus determination of patentability is based on the product itself and not on the method of its production (see MPEP 2113).
Claim 20: The apparatus of Jennings in view of Hayakawa and Goto discloses wherein the platen (140, Fig. 1, Jennings, or 101, Fig. 1/6, Hayakawa) includes first and second D-shaped electrostatic clamping electrodes (51/52) inward of the ring-shaped electrode (53, see Fig. 6, Hayakawa), the at least one radially extending feed strip (113, Fig. 3, Jennings) extending diagonally across the platen (see Fig. 3) and connected to the ring-shaped electrode at two locations 180° apart (see Fig. 3 where 113 connect at both ends) with the first and second D-shaped electrodes (51/52, Fig. 6, Hayakawa) rendering them necessarily on opposite sides of the radially extending feed strip (see Fig. 6, where 51/52 are divided down the middle which renders the strip necessarily extending in the middle portion).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jennings in view of Hayakawa and Goto as applied to claims 18, 20 above, and further in view of US 2016/0002779 to Lin et al (“Lin”).
Claim 19: The apparatus of Jennings in view of Hayakawa and Goto already discloses the multiple electrodes.  However, the apparatus of Jennings in view of Hayakawa does not disclose further comprising coplanar resistance heaters embedded in the platen at a location beneath the coplanar electrodes, each of the resistance heaters connected to terminals extending from an underside of the platen and the coplanar 
Lin discloses further comprising coplanar resistance heaters (500A-C [heating elements], see para. [0055] where heating elements may be coplanar with each other) embedded in the platen (see para. [0038] where they are embedded) at a location beneath an electrode (310 [electrode], see Fig. 5 and para. [0038] where 310 is above 500’s), each of the resistance heaters (500A-C) connected to terminals (415A-C [terminals]) extending from an underside of the platen (see Fig. 3-4 where 415 extend from underside of 128 [pedestal]) and the electrode (310) connected to terminals (420 [RF terminal]) extending from the underside of the platen (see Fig. 3-4, para. [0042]), the terminals (415) of the resistance heaters (500) and the terminal (425) of the electrode (310) connected to axially extending feed rods (510 [slots] of 320 [dielectric insert], which are a plurality of rods together, see para. [0047]) located inside the hollow ceramic stem (126 [stem]), the feed rods (510) extending beyond a lower end of the hollow ceramic stem (126, see Fig. 3, where 510 of 320 appears to extend below 126), for the purpose of achieving multiple zone heating and/or accurate temperature control of one or more the zones (see para. [0008]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coplanar resistance heaters, configuration with electrodes, terminals, feed rods, and configuration, as taught .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718